Mr. Presiding Justice McSurely delivered the opinion of the court. 4. Municipal Court op Chicago, § 13*—when motion to amend affidavit of defense properly denied. Motion of defendant to amend his affidavit of defense was properly denied when made several weeks after the conclusion of the trial and when no amendment was presented to the court at the time the motion was made. 5. Landlord and tenant, § 75*—when provision of lease for payment of entire amount of rental as liquidated damages upon assignment for benefit of creditors valid. Where under provisions of a lease it was provided that if lessees should make assignment for benefit of creditors, the lessees should at once pay to the lessors “a sum of money equal to the entire amount of rent by this lease provided to be paid * * * as the liquidated damages of the lessors,” held that the claim of lessors for such entire amount of rental as liquidated damages was justified under the terms of the lease as against a trustee of the lessees for the benefit of their creditors.